Title: To George Washington from Lund Washington, 15 February 1776
From: Washington, Lund
To: Washington, George

 

Dr Sir
Mount Vernon Febry 15th 1776

your Letter of January 25th is come to ha[n]d—If I neglected to answer your Letter of the 26th Novmbr relative to my Wages, it was not intentionaly, I shoud be sorry that you shoud believe that I wou’d exact more of you now, than when you live’d at Home—had you not offer’d to pay me equal to what I had in any former year, I should not have murmerd, but chearfully endeavour’d to have executed your Orders with regard to Hedgeing, Meadowing &c., If my mind had been set upon Riches I very probably shoud have been trying every year that I have live’d with you to get more of you, you will do me the justice to say that I have made no such attempt, God, forbid I shoud at this time do it, when you have it scarcely in your power to refuse me. I never expect to be Rich, my only Wish, or ambition has been to save so much out of my wages dureing the time I have serve’d you and others, as woud be sufficient to purchase a small Farm in some part of the Country where the produce of it wou’d enable me to live, and give a Neighbour Beef, & Toddy, but that I now despair of ever accomplishg on this side the Allegana mountains for my employment is such that I cannot do you justice, and run about the Country to look where such a purchase may be made—but no more, my affairs are to myself & why shoud I pester you with them. you may be assure’d, my whole time and thoughts shall be devoted to your service, and as to any extraordinary care or trouble, I am at, I think nothing of it, for it is a maxim with me, that he who recieves the wages of another, hath no time which he, in right can call his own.
Mr Bailey demands 10 pr C. for Collectg your Rents I think it too much, told him you did not expect he wou’d offer to Ask more than 5 pr C., he said in these troublesome times, 10 was too little, desired I woud inform you what he said & seem to hint that few were better qualify’d for doing it than himself—If I thought Mt Vernon wou’d stand where it does, when I returnd I wou’d take a Ride to them my self—perhaps if they had money I cou’d get some from them, it woud not take me more than a Week to go the rounds Inclose’d is a Letter from Colo. Tayloe you will see by it, that he has directed me to Diliver the

Bonds to Colo. Peyton I have wrote to Colo. Peyton about them—I shall when I see Cleveland be particular in my inquierys about your Land, I told him to write to you and mention all these things in his Letter, In my last I said he was gone to Battetourt and Fincastle Courts to get his worck Recorde’d, he is returnd, (altho I have not seen him) & I am told without doing his Business—he went to Stanton in Augusta, and was there told, there wou’d be no Court in those Countys until march—I am at a loss how to settle with Cleveland—I suppose his wages are to be paid altho you shou’d not be Benefited by his Labour, for as he Acted for you, and by your Authority you must be answerable for his Bad bargains as well as the good ones. He told me he had given an Order upon You to the Commandg officer of the Fort, on Ac[coun]t of the Country, for £40 (for Beef) I have since understood, he killd a Beef belonging to the Fort and told his people to say it was a Buffeloe which they make Use of, He was tax’d with so doing which he denie’d & call’d upon his men to prove it was a Buffeloe—but findg that the truth was likely to come out, by some minute inquierys which was about to be made, such as produceg the Horns &c.—he own’d it, and plead necessaty—The Herd of Cattle out of which he kill’d these Beeves, cou’d not be found by the officer of the Fort, upon which he told Cleveland, if he did not pay him for the whole of them, he woud prosecute him, Cleveland thinkg he cou’d get them, agreed to pay for them, & gave this order above mention’d, but never got one of the Cattle after—Query whether you are to pay that money or not—As to the Act of Assembly he never denied haveg it, but as I mention’d to you once before says, that he pointed out to you how much it was out of his power to procure an Order of Court appointg appraisers, & you agreed it was difficult & desire’d him if he cou’d do no Better, to have the men Swore before a majestrate—which he has done—John Broad is still alive but will not live many days longer Captn Marshall will not agree to Exchange his Land here for Adam’s in maryland he says that Land is quite out of his Way. Mr Wm Triplett says until the Bounds between you and him are assertain’d he cannot see how the matter can be Finally Setled, for that John West is of opinion the present line between you is not the true line—but I will Still endeavour to bring the matter to a conclusion with him, he

promises to be here in a few Days—I intend to go to Dulany in a day or two & I will then fish out his sentiments with regard to the other matter—Mr Elzey tells me Adam’s Mortgage to you is recorde’d—Adams has been very pressg Lately for me to purchase that Land, he offers it to me for £900. but if I remember (for I once was on the Land) it is not worth so much money—there being only 300 & some little more Acres in the Tract—Mr John Stone wrote to me offering his Land upon the River joining to the Land you got of Adams, containg 360 Acres or there abouts for 30/ that Currency pr Acre—he says it will join yours to the River—that he can get 2500 Wt of Tobacco Rent for it &c.—desires me to know of you, whether you will purchase it or not, he agrees the Land is poor but it is level & upon the River—I imagine we have thread Spun sufficient to make about 300 yds of Linnen, our people spin slow and are rather auchward. The Family in general are pretty well—I am very Sorry to hear Mr Custis is unwell—I wish it was in my power to tell how the Family at Mount airy are but I have not heard from them.
Remember me Respectfully to Mrs Washington Custis and his Lady—& believe me your Affectionate Servt

Lund Washington


P.S. As yet I have move’d none of the Furniture out of Mt Vernon but suppose must now set about it—but I had much rather it shoud Stay in the House provided the Enemy did not intend this way—will not every thing be destroy’d by the moth—and I fear many thing broke and defaced—Colo. West told me the other day—he shoud order a part of the Militia for the defence of Mt Vernon if Dunmore came up I have been prevaild on to inclose the Letter wi[t]hin by his Friend.

